Detailed Action
	This action is responsive to an original application filed on 12/16/2019 with acknowledgement that this application is a 371 of PCT/EP2018/065768 and claims a priority date of 6/15/2017 to foreign application DE102017113207.4. 
	Claims 1-3 and 5-12 are currently pending.  Claims 1 and 12 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Response to Amendment
The response filed on June 14, 2022 is acknowledged.  Three pages of amended claims were received on 6/14/2022.  Claims 1 and 5-6 have been amended.  Claim 12 is newly presented.  The claims remain objected to as noted below.  Furthermore, the claims remain rejected under 35 U.S.C. 112(b) for being indefinite as noted below. 
Election/Restrictions
Applicant's election with traverse of Species II (Figure 3) in the reply filed on 6/10/2021 is acknowledged.  The traversal is on the ground(s) that "  This argument is not found persuasive because Species I (Figure 1) is drawn to a one-piece nozzle classified in CPC B05B1/3426 and Species II (Figure 3) is drawn to a two-piece nozzle classified in CPC B05B1/3436.  Furthermore, there are clear differences between Species I and Species II such as the shape of the rotation chamber and the configuration of the supply channels.   
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/10/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims, 1, 5, 7-8, and 11-12 are objected to because of the following informalities:
In Claim 1 Lines 8-9, “the plane the edge of the floor spans” should be revised to “the plane that the edge of the floor spans” to ensure proper grammar.
In Claim 5 Line 2, “the plane the edge of the floor spans” should be revised to “the plane that the edge of the floor spans” to ensure proper grammar.
In Claims 7, 8, and 11, each instance of “the floor part” should be revised to “the first floor part” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere in the claims. 
In Claim 12 Lines 12-13, “facing away the nozzle opening” should be revised to “facing away from the nozzle opening” to ensure proper grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Lines 7-9 state “wherein an end of the floor spans a plane, wherein the floor has a concave curvature in relation to the plane the edge of the floor spans” and there is improper antecedent basis for “the plane the edge of the floor spans”.  It is not clear if “the plane the edge of the floor spans” is the same as the plane that the end of the floor spans or if it is something else.  For the purpose of examination, Claim 1 Lines 7-9 will be interpreted to state “wherein an edge of the floor spans a plane, wherein the floor has a concave curvature in relation to the plane that the edge of the floor spans”. 
Claims 2-3 and 5-11 depend from Claim 1, therefore Claims 2-3 and 5-11 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 1 is indefinite.
Claim 6 is also indefinite because Lines 2-3 state “a plane that an edge of the floor region spans” and it is not clear if it is the same as the plane that the edge of the floor spans from Claim 1 from which Claim 6 depends or if it is something else.  Furthermore, there is improper antecedent basis for “the floor region” in the claim.  For the purpose of examination, Claim 6 Lines 2-3 will be interpreted to state “the plane that the edge of the floor spans”.
Claim 9 is also indefinite because Line 2 states “a plane that edges of the floor span” and it is not clear if this is the same as the plane that the edge of the floor spans from Claim 1 from which Claim 9 depends or if it is something else.  For the purpose of examination, Claim 9 Line 2 will be interpreted to state “the plane that the edge of the floor spans”.
Claim 12 is indefinite because Lines 10-11 state “wherein the distance between the nozzle opening and the floor at the center line of symmetry is larger than in the areas of the floor which are located next to the edge of the floor” and it is not clear what this means.  It is not clear if a distance between the nozzle opening and the floor along the center line of symmetry is larger than a diameter of the floor in areas of the floor that are located next to an edge of the floor, if a distance between the nozzle opening and the floor along the center line of symmetry is larger than a direct distance between an edge of the floor and the nozzle opening, if a distance between the nozzle opening and the floor along the center line of symmetry is larger than a distance between the nozzle opening and an edge of the floor projected along the center line of symmetry, or something else.  Furthermore, there is improper antecedent basis for “the areas of the floor which are located next to the edge of the floor” in the claim.  For the purpose of examination, Claim 12 Lines 10-11 will be interpreted to state “wherein a distance between the nozzle opening and the floor along the center line of symmetry is larger than a distance between an edge of the floor and the nozzle opening projected along the center line of symmetry”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2008/0093392 A1 to Abduljalil (“Abduljalil”).
As to Claim 12, Abduljalil discloses an atomizer nozzle for atomizing a fluid (See Annotated Fig. 11A and Paragraph 0047), comprising: 
a nozzle opening (See Annotated Fig. 11A); 
a rotation chamber (See Annotated Fig. 11A and Paragraph 0102); and 
one or more supply channels for supplying fluid into the rotation chamber (Fig. 11A # 812 and #814 and Paragraph 0102), 
wherein one supply channel of the one or more supply channels opens into the rotation chamber via one or more inlet openings (See Annotated Fig. 11A, #814 has a single inlet opening), 
wherein the rotation chamber has a curved floor (See Annotated Fig. 11A), 
wherein the floor is curved away from the nozzle opening (See Annotated Fig. 11A), 
wherein the nozzle opening has a center line of symmetry (See Annotated Fig. 11A), 
wherein the distance between the nozzle opening and the floor at the center line of symmetry is larger than in the areas of the floor which are located next to the edge of the floor (See Annotated Fig. 11A), 
wherein at least one supply channel of the one or more supply channels is facing away the nozzle opening (See Annotated Fig. 11A, #814 is angled in a different direction relative to a center line of symmetry of the atomizer nozzle compared to the nozzle opening, thus it is facing away from the nozzle opening.  Furthermore, a rear of #814 is facing left while an outlet of the nozzle opening is facing right.), 
wherein at least one supply channel of the one or more supply channels is directed toward the floor (See Annotated Fig. 11A, the supply channels are both directed into and formed with inlet openings into the floor.  Also See Paragraph 0107 disclosing that the supply channels can be tangential to the floor and thus directed towards the floor.), and 
wherein the at least one supply channel of the one or more supply channels is arranged at least in part tangentially to a curvature of the floor (See Paragraph 0107 disclosing that the supply channels can be tangential to the floor).

    PNG
    media_image1.png
    792
    877
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,746,595 to Margheritis et al. (“Margheritis”) in view of US Patent 5,067,655 to Farago et al. (“Farago”).
	As to Claim 1, Margheritis discloses an atomizer nozzle (Title “Pump for dispensing a fluid product”) for atomizing a fluid (Per Col. 3 Lines 18-20 “a spray profile 100 may be provided at the dispenser orifice 45 to pulverize the expelled fluid each time the pump is actuated”), having a nozzle opening (See Annotated Fig. 3, the nozzle opening being at the end of #45 “dispenser orifice”), a rotation chamber (See Annotated Fig. 4C, the rotation chamber being space between #38 “closure member” and #45, Col. 3 Lines 30-33 “The spray profile 100 may include a swirl chamber that may be disposed directly upstream from the spray orifice 45 and that is connected thereto in the dispensing position”) and one or more supply channels (See Annotated Fig. 4C, Col. 3 Lines 33-40) for supplying fluid into the rotation chamber, wherein one supply channel of the one or more supply channels opens into the rotation chamber via one or more inlet openings (See Annotated Fig. 4C),
	wherein the rotation chamber has a curved floor (Fig. 3 and 4C #381 “central projection” which is curved),
	wherein the floor is curved away from the nozzle opening (See Fig. 3 and 4C, from a center point the curve of #381 moves away from the nozzle opening, both vertically and horizontally, therefore it curves away from the nozzle opening),
	wherein an end of the floor spans a plane (See Annotated Fig. 3-Detail), 
	wherein the floor has a concave curvature in relation to the plane the edge of the floor spans (See Annotated Fig. 3-Detail, a portion of the floor has a concave curvature in relation to the plane that the edge of the floor spans and another portion of the floor has a convex curvature in relation to the plane that the edge of the floor spans.) 
	wherein the at least one supply channel of the one or more supply channels is directed toward the floor (See Annotated Fig. 4C, the flow of fluid going through the supply channel goes towards the floor horizontally and vertically).
Regarding Claim 1, Margheritis as applied above does not disclose wherein the at least one supply channel of the one or more supply channels is arranged at least in part tangentially to a curvature of the curved floor.
However, Farago discloses an atomizer nozzle (Figs. 3-16, Title “Whirl nozzle for atomizing a liquid”) having a rotation chamber (#36 “whirl chamber”) with a curved floor (#34 “whirl chamber bottom”, which curves around the bottom of displacement element #62) and a plurality of supply channels (#42 “whirl channels”) wherein the supply channels are arranged tangentially to a curvature of the floor (See Figs. 4, 9, 11, 13, and 15, the supply channels are arranged tangentially to #62 of floor part #22 and to #34 surrounding #62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supply channel of Margheritis to be arranged at least in part tangentially to the curvature of the curved floor (as an extension of the supply channel made in the floor part), as taught by Farago, for the purpose of further influencing swirl in fluid prior to atomization, effectively reducing fluid droplet size which results in a finer atomized spray (See Col. 1 Lines 11-26). 
	As to Claim 2, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the rotation chamber has a conical profile at least in part (See Annotated Fig. 3 #402 “frustoconical wall portion”), and the rotation chamberfrom the nozzle opening toward at least one inlet opening of the one or more inlet openings (See Fig. 3 and 4C).
	As to Claim 3, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the rotation chamber has a conical profile at least in part (See Annotated Fig. 3 #402 “frustoconical wall portion” is part of the rotation chamber and is conical), and 
	wherein at least one inlet opening of the one or more inlet openings is arranged in a region of a greatest inside diameter of the rotation chamber (See Annotated Fig. 4C, the inlet opening is in the region of the greatest inside diameter of the rotation chamber).
	As to Claim 5, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the plane the edge of the floor spans is arranged parallel to a plane that the nozzle opening spans (See Annotated Fig. 4C and Annotated Fig. 3-Detail). 
	As to Claim 6, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the at least one supply channel of the one or more supply channels extends at least in part obliquely to a plane that an edge of the floor region spans (See oblique extension of supply channel in Annotated Fig. 4C). 
	As to Claim 7, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the atomizer nozzle is constructed to have at least two parts (See Annotated Fig. 4C, the two parts being #38 and #40), the atomizer nozzle has a first floor part (Fig. 4C #38) that has the floor and an opening part (Fig. 4C # 40) that has the nozzle opening.  Furthermore, Farago further discloses wherein the at least one supply channel of the one or more supply channels is formed in the floor part (See Figs. 4, 9, 11, 13, and 15, the supply channels are arranged tangentially and formed in floor part #22).  
As to Claim 8, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 7 above, Farago further discloses wherein the at least one supply channel of the one or more supply channels is formed at least in part in the form of a passage in the floor part (See Figs. 4, 9, 11, 13, and 15, the supply channels are formed partially as passages in floor part #22).
	As to Claim 9, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the atomizer nozzle has two conically tapering regions (See Annotated Fig. 3) that are arranged between a plane that edges of the floor span (See Annotated Fig. 4C) and a plane that the nozzle opening spans, and the two conically tapering regions have different cone angles (See Annotated Fig. 3, the two conically tapering regions have edges that are oriented at different angles from each other).
	As to Claim 10, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 1 above, Margheritis further discloses wherein the atomizer nozzle has one or more cylindrical regions (See Annotated Fig. 3) and the one or more cylindrical regions are formed between the nozzle opening and a conically tapering region (See Annotated Fig. 3). 
	As to Claim 11, in reference to the atomizer nozzle of Margheritis in view of Farago as applied to Claim 7 above, Margheritis further discloses wherein the opening part is designed to have a symmetrical cylinder region (See Fig. 4C, the wall #403 appearing to be a symmetrical cylinder), the nozzle opening is symmetrical (See Annotated Fig. 3 and Annotated Fig. 4C), a center line of symmetry of the nozzle opening corresponds to a center line of symmetry of the symmetrical cylinder region of the opening part (See Annotated Fig. 4C), the symmetrical cylinder region of the opening part is designed to accommodate the floor part at least in part (See Fig. 4B and Fig. 4A), and at least one gap is designed between the floor part and the opening part for supplying liquid (See Annotated Fig. 4C, it is understood that the gap can supply a fluid that is a liquid).

    PNG
    media_image2.png
    732
    826
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    736
    1293
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    799
    749
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
In regards to Claim 1, Applicant argues that Margheritis fails to teach or suggest “wherein an end of the floor spans a plane, wherein the floor has a concave curvature in relation to the plane the edge of the floor spans” as recited in amended Claim 1.  This argument is not found persuasive because, as shown in Annotated Fig. 3-Detail above, Margheritis teaches wherein the floor has both a concave curvature and a convex curvature in relation to the plane that the edge of the floor spans, therefore Margheritis teaches wherein the floor has a concave curvature in relation to the plane that the edge of the floor spans.  Applicant also argues that the direction of fluid flow shown in annotated Fig. 4C of Margheritis is not directed toward the floor.  This argument is not found persuasive because as shown in annotated Fig. 4C above, the direction of fluid flow generally points at an angle towards the floor and thus some fluid is understood to flow from a supply channel toward the floor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752      
August 1, 2022
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752